Title: From George Washington to Guy Carleton, 10 May 1782
From: Washington, George
To: Carleton, Guy


                        
                            Sir
                            Head Quarters 10th May 1782
                        
                        I had the honor last Evening to receive your Excellencys Letter of the 7th Instant; with the several papers
                            inclosed.
                        Ever since the commencement of the present War, my Conduct has borne invariably testimony against those
                            inhuman Excesses, which in too many instances, have marked its various progress. 
                        With respect to a late transaction, to which I presume your Excellency alludes, I have already expressed my
                            resolution—a resolution formed on the most mature deliberation, & from which I shall not recede.
                        I have to inform your Excellency that your request of a passport for Mr Morgan to go to Philadelphia, shall
                            be conveyed to Congress by the earliest Opportunity—And I will embrace the first moment I have it in my Power, to
                            communicate to you their determination thereon.
                        Many inconveniences and disorders having arisen, from an improper admission of Flags at various Posts of the
                            two Armies, which have given rise to complaints on both sides; to prevent this in future, and for the convenience of
                            communication, I have concluded to receive all Flags from within your Lines at the post of Dobbs ferry & no where
                            else—so long as Head Quarters of the two Armies remain as at present. I have the honor to be Sir Your Excellencys Most
                            Obedient most humble Servt
                        
                            Go: Washington
                        
                    